

Exhibit 10-DD




Description of Company Practices regarding Club Memberships for Executives




Certain Vice Presidents and a limited number of other employees may be
reimbursed (or have fees paid on their behalf) for expenses associated with
certain club memberships when such memberships are considered to be beneficial
to the Company's interests. The expenses reimbursed under this practice are
restricted to initiation fees, membership fees, dues, assessments, and other
expenses required to maintain memberships in good standing. Greens fees and
other charges related to the use of the facilities are not to be reimbursed.

